Reasons for Alloance

The following is an examiner’s statement of reasons for allowance:  
Regarding claim 21, the amendments to the claim have changed the interpretation of the system that is not found in the prior art of Choi.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a system including a bone foundation guide including a bone foundation guide body defining an open surgical space, the open surgical space being configured to receive a bone segment of a dental implant surgical site, the bone foundation guide body being further contoured to level a protruding portion of the bone segment from the dental implant surgical site in combination with the elements set forth in the claim. 
Regarding claim 32, applicant has submitted the Terminal Disclaimer requested in the last Office action of 4 April 2022.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a method including the steps of securing a dental implant surgical guide to a bone foundation guide to thereby form a combination, the formed combination further forming a placement channel, the placement channel passing through a plurality of guiding cylinders held in tandem alignment; and accessing one or both of zygoma bone or pterygoid bone via the placement channel in combination with the elements set forth in the claim. 
Regarding claim 40, applicant has submitted the Terminal Disclaimer requested in the last Office action of 4 April 2022.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a system including a finger projection formed by the bone foundation guide, the double open-ended placement channel running through the combination to exit at a tip of the finger projection in combination with the elements set forth in the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/RALPH A LEWIS/Primary Examiner, Art Unit 3772